                                Case 16-10838           Doc 45       Filed 03/19/19        Page 1 of 2
C-13-15(a)Motion
(Rev. 10/06)                            UNITED STATES BANKRUPTCY COURT
                                       MIDDLE DISTRICT OF NORTH CAROLINA

In Re:                                     )                                             Motion and Notice
                                           )                                               Chapter 13
RANDOLPH, WAYNE LEANDER        xxx-xx-5876 )
RANDOLPH, SANDRA LYNN          xxx-xx-2219 )
9687 CHERRY GROVE RD                       )                                           No:     16-10838       C-13G
REIDSVILLE, NC 27320                       )
                                           )
                        Debtors            )

The undersigned Standing Trustee respectfully moves the Court for an Order as follows:
This Plan was confirmed March 10, 2017. On February 20, 2019 a Notice of Post-Petition Mortgage Fees, Expenses
and Charges was filed in reference to Claim 9 by Ditech Financial, LLC for post-petition insurance advances in the
amount of $201.30 for insurance coverage for the period January 1, 2019 through February 11, 2019. The Trustee
recommends that an Order be entered scheduling the Notice of Post-Petition Mortgage Fees, Expenses and Charges
as a post-petition insurance claim in the amount of $201.30 to be paid in full as funds are available.




Date: March 15, 2019                                                                               s/Anita Jo Kinlaw Troxler
AJKT:lac                                                                                           Standing Trustee
-------------------------------------------------------------------------------------------------------------------------------------------
                                                                NOTICE
TAKE NOTICE THAT any interested party who has an objection to the Motion MUST FILE A WRITTEN
OBJECTION on or before April 18, 2019 with the parties named on the attached Parties To Be Served list and
with the U.S. Bankruptcy Court at the following address:

                                                       101 S. Edgeworth Street
                                                       Greensboro, NC 27401

If no objections are filed within the time period, the Court will consider this motion without a hearing. If objections
are timely filed, a hearing on the motion will be held on May 7, 2019 at 2:00 p.m., in the following location:

                                                            Courtroom #1
                                                            Second Floor
                                                       101 S. Edgeworth Street
                                                       Greensboro, NC 27401

Date: March 19, 2019                                                                              OFFICE OF THE CLERK
                                                                                                  U.S. Bankruptcy Court
                     Case 16-10838   Doc 45   Filed 03/19/19   Page 2 of 2




                                 PARTIES TO BE SERVED
                                      PAGE 1 OF 1
                                    16-10838 C-13G

ANITA JO KINLAW TROXLER
STANDING TRUSTEE
PO BOX 1720
GREENSBORO NC 27402-1720

WAYNE LEANDER RANDOLPH
9687 CHERRY GROVE RD
REIDSVILLE, NC 27320

SANDRA LYNN RANDOLPH
9687 CHERRY GROVE RD
REIDSVILLE, NC 27320

SHERRI LYNN HAMLETT ESQ
P O DRAWER 59
BURLINGTON, NC 27216

ATTN: OFFICER (Not on Matrix)
U.S. BANK, N.A. AS TRUSTEE
C/O DITECH FINANCIAL LLC
PO BOX 6154
RAPID CITY, SD 57709−6154
